ON REMAND FROM THE ALABAMA SUPREME COURT
JAMES H. FAULKNER, Retired Justice.
Pursuant to the opinion of the Supreme Court of Alabama in Ex parte Smith, 601 So.2d 488 (Ala.1992), the judgment of the Circuit Court of Covington County in case no. CC-90-92 regarding Tyris Luverne Smith’s burglary conviction is reversed, and a judgment in favor of Smith is hereby rendered.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
REVERSED AND JUDGMENT RENDERED.
All the Judges concur.